                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


GEORGE BEASLEY,                                   )
                                                  )
                  Petitioner,                     )
                                                  )
            vs.                                   )          Case No. 1:16CV217 RLW
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                  Respondent.                     )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner George Beasley's Motion to Vacate, Set

Aside or Correct Sentence pursuant to 28 U.S.C. §2255 ("Motion"), filed August 15, 2016.

(ECF No. 1).

                                       BACKGROUND

       On June 18, 2015, a Grand Jury in the Eastern District of Missouri, Southwestern

Division, returned a two-count indictment against Beasley, charging him with one count of

Conspiracy to Distribute Methamphetamine in violation of 21 U.S.C. §841(a) and one count of

Possession With Intent to Distribute Methamphetamine in violation of 21 U.S.C. §84l(a).

(Case Number 1:15CR77RWS, ECF No. 1).          On August 17, 2015, Beasley pleaded guilty to

count one of the charge made in the Indictment.       (Case Number 1:15CR77RWS, ECF No. 54).

The Government agreed to dismiss count two at sentencing.         The Presentence Investigation

Report (PSR) found that Beasley was a career offender under U.S.S.G. §4Bl. l(a), resulting in a

Total Offense Level of 34.      (Case Number 1:15CR77RLW, ECF No. 74, PSR,          ~35).   The

predicate convictions listed in the PSR were two controlled substances convictions for Promoting

Manufacture of Methamphetamine in Shelby County Criminal Court; Memphis, Tennessee.
(Case Number 1:15CR77RLW, ECF No. 74, PSR, ifif43, 44). 1 Beasley's Criminal History

Category was listed as a VI because he was classified as a career offender, and his resulting

sentencing range was 262 to 327 months.                  (ECF No. 74, PSR, if48, 81).        On November 16,

2015, this Court entered judgment against Beasley.                     (Case Number 1:15CR77RWS, ECF No.

82).     The Court found Beasley to be a career offender and sentenced him to a below-guideline

sentence of a term of imprisonment of 236 months.                      Beasley did not appeal his conviction or

sentence and has not filed another habeas action prior to this one.

                                           STANDARD OF REVIEW

           Pursuant to 28 U.S.C. §2255, a defendant may seek relief on grounds that the sentence was

imposed in violation of the Constitution or law of the United States, that the court lacked

jurisdiction to impose such a sentence, that "an error of law does not provide a basis

for collateral attack unless the claimed error constituted a fundamental defect which inherently

results in a complete miscarriage of justice." Sun Bear v. United States, 644 F.3d 700, 704 (8th

Cir. 201 l)(internal citations omitted). To warrant relief under §2255, the errors of which the

movant complains must amount to a fundamental miscarriage of justice. Davis v. United States,

417 U.S. 333, 346, 94 S. Ct. 2298, 2305, 41 L. Ed. 2d 109, 119 (1974); Hill v. United States, 368

U.S. 424, 428-29, 82 S. Ct. 468, 471, 7 L. Ed. 2d 417, 422 (1962).

                                                   DISCUSSION

          In his §2255 Petition, Beasley contends he was improperly classified as a career offender

based upon a retroactive application of Johnson v. US, 576 U.S._, 135 S. Ct. 2551, 192 L. Ed.

2d 569 (2015).        Beasley states:

          Ineffective counsel-under advisement of my lawyer, I pleaded to 236 months. In
          light of Johnson v. US., I was careered out due to drug charges that are now



1
    Beasley does not challenge these predicate criminal convictions.
         charged in light of Welch v. US. Its [sic] officially retroactive, after these illegal
         enhancements come off, I will no longer be careered out.

(ECF No. 1, §2255 Habeas Petition, p. 4). 2       In other words, Beasley appears to argue he was

improperly classified as a career offender and the recent holdings in Johnson and Welch mandate

this Court resentence him without finding him to be a career offender.        Beasley claims that he

did not raise this issue on appeal "[i]n light of current cases that weren't ruled on at the time of

my sentencing."     (ECF No. 1, §2255 Habeas Petition, p. 5).

         In Johnson, the Supreme Court held that the Armed Career Criminal Act's ("ACCA"; 18

U.S.C. §924(e)) residual clause was unconstitutionally vague and "thus fixed-in an

impermissibly vague way-a higher range of sentences for certain defendants." Beckles v.

United States, 13 7 S. Ct. 886, 892, 197 L. Ed. 2d 145 (2017); Johnson, 135 S. Ct. 2551, 2563, 192

L. Ed. 2d 569 ("imposing an increased sentence under the residual clause of the Armed Career

Criminal Act violates the Constitution's guarantee of due process"). 3 Here, Beasley tries in his

Habeas Petition to apply the holding of Johnson to claim that the similarly-worded United States

Sentencing Guidelines' (USSG) definition of a crime of violence was unconstitutionally vague.



2
    Welch v. United States, 136 S. Ct. 1257, 194 L. Ed. 2d 387 (2016)

3
    The ACCA defines "violent felony" as follows:

"any crime punishable by imprisonment for a term exceeding one year ... that-
"(i) has as an element the use, attempted use, or threatened use of physical force against the person
of another; or
"(ii) is burglary, arson, or extortion, involves use of explosives, or otherwise involves conduct that
presents a serious potential risk ofphysical injury to another." § 924( e)(2)(B) (emphasis added).

The closing words of this definition, italicized above, have come to be known as the ACCA's
residual clause.


Johnson, 135 S. Ct. at 2555-56.
       Since Beasley filed his Habeas Petition on August 15, 2016, the Supreme Court issued its

decision in Beckles v. United States, 137 S.Ct. 886 (2017).         In Beckles, the Supreme Court

addressed whether a career offender could assert that the holding of Johnson could be applied

retroactively to a career offender's sentence that might be impacted by the residual clause

definition of a crime of violence set out in the Sentencing Guidelines, specifically U.S.S.G.

§4Bl.2(a)(2). 4   Beckles, like Beasley, had been originally sentenced as a career offender.

Beckles contended that the retroactive application of Johnson (invalidating the residual clause

definition of a violent felony pursuant to 18 U.S.C. §924(e)(2)(B)) likewise invalidated his

sentence under the USSG. Beckles, 137 S. Ct. at 890 (citing Johnson). The Beckles Court held:


       Unlike the ACCA, however, the advisory Guidelines do not fix the permissible
       range of sentences. To the contrary, they merely guide the exercise of a court's
       discretion in choosing an appropriate sentence within the statutory range.
       Accordingly, the Guidelines are not subject to a vagueness challenge under the Due
       Process Clause. The residual clause in § 4Bl.2(a)(2) therefore is not void for
       vagueness.




4
  The 2006 version of the Guidelines, which were in effect when Beckles was sentenced, provided
that "[a] defendant is a career offender if
"(1) the defendant was at least eighteen years old at the time the defendant committed the instant
offense of conviction; (2) the instant offense of conviction is a felony that is either a crime of
violence or a controlled substance offense; and (3) the defendant has at least two prior felony
convictions of either a crime of violence or a controlled substance offense." U.S.S.G. § 4Bl. l(a).
The Guidelines defined "crime of violence" as
"any offense under federal or state law, punishable by imprisonment for a term exceeding one year
that-
"( 1) has as an element the use, attempted use, or threatened use of physical force against the person
of another, or
"(2) is burglary of a dwelling, arson, or extortion, involves use of explosives, or otherwise involves
conduct that presents a serious potential risk ofphysical injury to another." § 4Bl.2(a) (emphasis
added).
The clause beginning with "or otherwise" in this definition is known as the residual clause.


Beckles, 137 S. Ct. at 890-91.
Beckles, 137 S. Ct. at 892. Therefore, the Supreme Court in Beckles has rejected the argument

that the holding in Johnson was applicable to the residual clause of the USSG.                Likewise,

Beasley's challenge to his career offender status based upon Johnson also cannot stand.

Therefore, the Court holds that Johnson has no impact on Beasley's case and he is not entitled to

relief under his §2255 motion.

        This claim is denied.

        Accordingly,

        IT IS HEREBY ORDERED that Petitioner George Beasley's Motion to Vacate, Set

Aside or Correct Sentence pursuant to 28 U.S.C. §2255 (Doc. No. 1) is DENIED.

        IT IS FURTHER ORDERED that because Movant cannot make a substantial showing

of the denial of a constitutional right, the Court will not issue a certificate of appealability. See

Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834, 119 S. Ct. 89, 142

L. Ed. 2d 70 (1998).

       Dated this 15th day of July, 2019.




                                                    UNITED STATES DISTRICT JUDGE
